DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 28 May 2021.  Claims 2-16 are pending in the application.  Claim 1 has been cancelled.
This application is a continuation of application Serial No. 15/991,080, filed on 29 May 2018, now US Patent 10,615,052; which is a continuation of application Serial No. 15/169,925, filed on 01 June 2016, now US Patent 10,002,775; which is a continuation of application Serial No. 14/477,115, filed on 04 September 2014, now US Patent 9,362,136; which is a continuation of application Serial No. 13/413,684, filed on 07 March 2012, now US Patent 8,828,794.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/169,925, filed on 20 August 2016.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 2-16 under 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

                                               Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-18 of U.S. Patent No. 10,615,052 in view of Yamazaki et al., US 2011/0212570. Both the pending claims and the patented claims recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating film, forming an oxide semiconductor .  
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film.  However, Yamazaki et al. (US 2011/0212570) clearly teach that the implantation of oxygen into an oxide semiconductor film results in excess oxygen diffusing throughout the oxide semiconductor film in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”, see Figs. 2A-2R and 12 and paragraphs [0103] and [0313]-[0318].  It would have been obvious to the skilled artisan that the oxygen added into the oxide semiconductor film in the method of the patented claims would be in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”, since Yamazaki et al. disclose that the oxygen ions diffuse throughout the oxide semiconductor film to include the interfaces between the oxide semiconductor film and the first and second insulating films.
s 2-5, 7-9, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-23, and 25-29 of U.S. Patent No. 10,002,775 in view of Yamazaki et al., US 2011/0212570. Both the pending claims and the patented claims recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating film, forming an oxide semiconductor film, performing a first heat treatment, forming an a second insulating film over the oxide semiconductor film, adding/doping oxygen into the oxide semiconductor film after forming the second insulating film, and performing a second heat treatment after adding oxygen. 
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film.  However, Yamazaki et al. (US 2011/0212570) clearly teach that the ion implantation of oxygen into an oxide semiconductor film results in excess oxygen diffusing throughout the oxide semiconductor film in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”, see Figs. 2A-2R and 12 and paragraphs [0103] and [0313]-[0318].  It would have been obvious to the skilled artisan that the oxygen added/doped into the oxide semiconductor film in the method of the patented claims would be in “a region that comprises at least .
Claims 2, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,362,136 in view of Yamazaki et al., US 2011/0212570. The pending claims and the patented claims recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating film, forming an oxide semiconductor film, performing a first heat treatment, forming a second insulating film over the oxide semiconductor film, adding oxygen into the oxide semiconductor film after forming the second insulating film, and performing a second heat treatment on the oxide semiconductor film after adding the oxygen. 
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film.  However, Yamazaki et al. (US 2011/0212570) clearly teach that the implantation of oxygen into an oxide semiconductor film results in excess oxygen diffusing throughout the oxide semiconductor film in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,117,920, either alone, or in view of Yamazaki et al., US 2011/0212570. The pending claim and the patented claim recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating film, forming an oxide semiconductor film, performing a first heat treatment on the oxide semiconductor film, forming a second insulating film over the oxide semiconductor film, adding oxygen into the oxide semiconductor film by ion implantation after forming the second insulating film, and performing a second heat treatment after adding oxygen.  
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide 
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film.  However, Yamazaki et al. (US 2011/0212570) clearly teach that the implantation of oxygen into an oxide semiconductor film results in excess oxygen diffusing throughout the oxide semiconductor film in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”, see Figs. 2A-2R and 12 and paragraphs [0103] and [0313]-[0318].  It would have been .
Claims 2-5, 7-10, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-10, 12, 14-20, and 22-28 of U.S. Patent No. 8,828,794, either alone, or in view of in view of Yamazaki et al., US 2011/0212570. The pending claims and the patented claims recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating (oxide) film, forming an oxide semiconductor film, forming a second insulating film over the oxide semiconductor film, adding oxygen into the oxide semiconductor film after forming the oxide semiconductor film so that a region of the oxide semiconductor film comprises more oxygen than a stoichiometric composition (independent claims 12 and 20), and performing a heat treatment on the oxide semiconductor film and the second insulating film after adding the oxygen.  
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide .
Claims 2 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of U.S. Patent No. 9,449,852 in view of in view of Yamazaki et al., US 2011/0212570. The pending claims and the patented claims recite a method for manufacturing a semiconductor device comprising the steps of forming a first insulating film/layer, forming an oxide semiconductor film, forming a second insulating film over the oxide semiconductor film, introducing oxygen to the oxide semiconductor film after forming the second insulating film, and performing a heat treatment. Admittedly, the patented claims do not require performing a first heat treatment after forming the oxide semiconductor film.  However, Yamazaki et al., US . 
Claim 2 has been amended to require performing the oxygen ion implantation in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”.  Admittedly, the patented claims do not recite this region comprising at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film.  However, Yamazaki et al. (US 2011/0212570) clearly teach that the implantation of oxygen into an oxide semiconductor film results in excess oxygen diffusing throughout the oxide semiconductor film in “a region that comprises at least an interface between the first insulating film and the oxide semiconductor film or an interface between the second insulating film and the oxide semiconductor film”, see Figs. 2A-2R and 12 and paragraphs [0103] and [0313]-[0318].  It would have been .

Response to Arguments
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive. 
Applicant previously perfected the claim for priority by submitting a verified English translation of JP 2011-054786 filed March 11, 2011 in the parent application Serial No. 15/991,080. This has entitled Applicant to a March 11, 2011 effective U.S. filing date that predates Yamazaki, US 2011/0260171, which was later filed on April 21, 2011 and later published on October 27, 2011; and Yamazaki, US 2011/0269266, which was later filed on April 13, 2011, and later published on November 3, 2011. Therefore, any rejections under 35 USC § 102 or 35 USC § 103 based on either reference is moot.
Applicant’s request that any remaining double patenting rejections be held in abeyance is acknowledged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose method of fabricating a semiconductor device having an oxide semiconductor film into which oxygen is implanted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822